DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Makuch (Registration No. 39,286) on June 9, 2022.
The application has been amended as follows: 

1. (Currently Amended) A system, comprising: a non-volatile memory express (NVMe) device comprising a memory and at least one pair of first registers that are mappable into a kernel space and at least one pair of second registers that are mappable into a user space, the at least one pair of first registers comprising a submission queue register and a completion queue register, and the at least one pair of second registers comprising a submission queue register and a completion queue register that are adjacent to one another in the user space; and 
a processor coupled to a processor-local bus, the processor mapping the at least one pair of first registers into the kernel space and the at least one pair of second registers into the user space based on an amount of separation, the at least one pair of first registers being separated in kernel space by the amount of separation between the at least one pair of first registers, and the at least one pair of second registers being separated in user space by the amount of separation between the at least one pair of second registers.  

2. (Currently Amended) The system of claim 1, wherein registers of the at least one pair of first registers are adjacent to one another in the kernel space.  

6. (Currently Amended) The system of claim 2, wherein the amount of separation is greater than a size of the at least one pair of first registers.  

10. (Currently Amended) The system of claim 2, wherein the processor further maps the at least one pair of second registers to be accessible by a user space application without intervening kernel layers.  

11. (Currently Amended) A method, comprising: 
mapping, by a processor, at least one pair of first registers into a kernel space based on an amount of separation, the at least one pair of first registers being separated in kernel space by the amount of separation, the at least one pair of first registers comprising a submission queue register and a completion queue register, and the at least one pair of first registers being part of a non-volatile memory express (NVMe) device coupled to the processor by a processor-local bus; and 
mapping, by the processor, second registers into a user space based on the amount of separation, at least one pair of second registers being separated in user space by the amount of separation, the second registers being part of the NVMe device, the at least one pair of second registers comprising a submission queue register and a completion queue register that are adjacent to one another in the user space.  

13. (Currently Amended) The method of claim 11, wherein registers of the at least one pair of first registers are adjacent to one another in the kernel space.  

16. (Currently Amended) The method of claim 13, further comprising: 
presenting a virtual machine; and 
wherein mapping the at least one pair of second registers comprises mapping the at least one pair of second registers into a virtual memory associated with the virtual machine.  

17. (Currently Amended) A non-volatile memory express (NVMe) device, comprising: 
a memory that stores data; 
at least one pair of first registers that are mappable into a kernel space and at least one pair of second registers that are mappable into a user space, the at least one pair of first registers comprising a submission queue register and a completion queue register, the at least one pair of second registers comprising a submission queue register and a completion queue register, and registers of the at least one pair of second registers being adjacent to one another in the user space; and 
a third register that stores an amount of separation that indicates a separation between the at least one pair of first registers in kernel space and a separation between the at least one pair of second registers in user space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139